 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    TONY XAVIER HOUSTON,                                1:21-cv-00956-HBK (HC)
12                        Petitioner,                     ORDER TRANSFERRING CASE TO THE
                                                          UNITED STATES DISTRICT COURT FOR
13            v.                                          THE NORTHERN DISTRICT OF
                                                          CALIFORNIA
14    MONTEREY COUNTY JAIL,
15                        Respondent.
16

17           Petitioner initiated this action by filing a petition for writ of habeas corpus pursuant to 28
18
     U.S.C. § 2254. (Doc. No. 1). Petitioner is currently incarcerated in Kern County, which is
19
     located within the jurisdiction and venue of this court’s Fresno Division. However, Petitioner
20
     was convicted in the Monterey County Superior Court which is located within the jurisdiction and
21
     venue the San Jose Division of the United States District Court for the Northern District of
22

23   California. Although filed as a § 2241 petition, Petitioner appears to challenge the conditions of

24   his confinement while he was a pretrial detainee held in the Monterey County Jail. (See generally
25   Doc. No. 1). Petitioner does not identify what, if any relief, he seeks anywhere in the petition.
26
     (Id).
27

28
 1          Under 28 U.S.C. § 2241(d), jurisdiction for a habeas action is proper in the judicial district
 2   where the petitioner was convicted or where the petitioner is incarcerated. Therefore, to the
 3
     extent Petitioner is challenging the fact of his conviction, both the Northern District of California
 4
     and the Eastern District of California have concurrent jurisdiction. See 28 U.S.C. § 2241(d);
 5
     Rumsfeld v. Padilla, 542 U.S. 426, 428 (2004). Here, it appears that Petitioner is complaining
 6

 7   about the conditions of his pretrial confinement, which is properly pursued via a civil rights

 8   complaint filed under 42 U.S.C. § 1983. Because the events giving rise to the cause of action

 9   occurred in Monterey County, which is within the venue of the San Jose Division of the United
10
     States District Court for the Northern District of California, Petitioner should have filed the
11
     pleading in that court. See 28 U.S.C. § 1391(b)(1)-(2); see also Ziegler v. Indian River County,
12
     64 F.3d 470, 474 (9th Cir. 1995) (reviewing federal court jurisdiction and venue in a § 1983
13
     action). “For the convenience of parties and witnesses, in the interest of justice, a district court
14

15   may transfer any civil action to any other district or division where it might have been brought.”

16   28 U.S.C. § 1404(a). Thus, the Court finds in its discretion “and in furtherance of justice” the
17   petition, which appears to challenge the conditions of Petitioner’s pretrial confinement, should be
18
     transferred to the Northern District of California for handling as that Court deems appropriate. 28
19
     U.S.C. §§ 1404(a), 1406(a).
20
            Accordingly,
21

22          1. The Clerk shall transfer this action to the United States District Court for the Northern
23          District of California, San Jose Division; and
24          2. All future filings shall reference the new case number assigned and shall be filed at:
25
                                    United States District Court
26                                  Northern District of California
                                    San Jose Division
27                                  280 South 1st Street, Room 2112
                                    San Jose, CA 95113
28
                                                         2
 1   IT IS SO ORDERED.
 2

 3   Dated:   June 21, 2021
                              HELENA M. BARCH-KUCHTA
 4                            UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                              3
